Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 1 of 20 PageID #: 1


                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

 ANGEL KEY, on Behalf of Herself and on         §
 Behalf of All Others Similarly Situated,       §
        Plaintiff,                              §          CIVIL ACTION NO. : 9:20-cv-241
                                                §
 v.                                             §
                                                §
 GREAT AMERICAN FOODS                           §
 CORPORATION,                                   §
     Defendant.                                 §       JURY TRIAL DEMANDED
                                                §


                 PLAINTIFF’S ORIGINAL COLLECTIVE AND CLASS
                      ACTION COMPLAINT & JURY DEMAND

                                    SUMMARY OF SUIT

       1.     This case implicates the longstanding pay policy of Great American Foods

Corporation (“Defendant”), which fails to properly compensate its non-exempt employees for all

the work they performed.

       2.     Employers are required to pay their employees for all the work they actually

perform. However, Defendant violated this standard by requiring its waitstaff to work before and

after their shifts without any compensation at all. Under this policy, Defendant denies its non-

exempt employees pay to which they are legally entitled.

       3.     Plaintiff Angel Key is similarly situated to the following classes of employees:

FLSA Class:

       Waitstaff employed by Defendant at any time during the three-year period prior to
       filing this complaint to the present.

Rule 23 Class:

       Waitstaff employed by Defendant at any time during the four years before this
       Complaint was filed to the present, who that worked an opening or closing shift in
       weeks where the total time worked was forty hours or less.
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 2 of 20 PageID #: 2


       4.      Defendant violated the FLSA and state law by knowingly and willfully permitting

Plaintiff and Class Members to perform work and/or remain on duty without paying them any

wages. Defendant had notice that Plaintiff and Class Members expected to be paid for their work

on an hourly basis. Defendant received the value of Plaintiff’s and Class Members’ work without

compensating them for their services. Defendant willfully, deliberately, and voluntarily failed to

pay Plaintiff and Class Members compensation for work performed.

       5.      Defendant’s conduct violates the FLSA because of the mandate that non-exempt

employees, such as Plaintiff and the Class Members, be paid for all work hours and be paid at one

and one half their regular rate of pay for all hours worked in excess of forty within a single week.

See 29 U.S.C. §§ 206-207.

       6.      Defendant’s conduct violates state law because Defendant and Plaintiff had an

enforceable agreement whereby Plaintiff agreed to perform work for Defendant, and in return

Defendant was to pay Plaintiff and Class Members at an agreed hourly rate for all time in which

they performed compensable work. Even if no enforceable agreement exists, Defendant received

and accepted valuable services from Plaintiff and Class Members with notice that they expected

to be paid hourly for these services, yet Defendant failed to pay Plaintiff and Class Members for

services performed on Defendant’s behalf.

       7.      Therefore, Plaintiff files this action to recover on behalf of himself and Class

Members all unpaid wages and other damages owed to them under the FLSA and state law,

individually, as a 29 U.S.C. § 216(b) collective action, and as a class action under Federal Rule of

Civil Procedure 23, in order to remedy the sweeping practices which the Defendant has integrated

into its time tracking and payroll policies and which have deprived Plaintiff and Class Members

of their lawfully-earned wages.

                    SUBJECT MATTER JURISDICTION AND VENUE
                                                 2
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 3 of 20 PageID #: 3


       8.        This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically

the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental jurisdiction over Plaintiff’s state-

law claims pursuant to 28 U.S.C. § 1367.

       9.        Plaintiff’s state law claims are not preempted by the FLSA because Plaintiff seeks

to recover back wages under Texas state law to the extent those state law claims do not overlap

with the FLSA’s overtime or minimum wage provisions, including gap time claims for regular,

non-overtime wages owed and minimum wage and overtime claims that fall outside of the FLSA’s

statute of limitations.

       10.       Venue is proper in the Eastern District of Texas because Defendant is

headquartered in this District and the restaurant that forms the basis of this lawsuit is located in

this District. As such a substantial portion of the events forming the basis of this suit occurred in

this District.

                          PARTIES AND PERSONAL JURISDICTION

        11.      Plaintiff Angel Key is an individual residing in Polk County, Texas. Plaintiff’s

written consent form to this action is attached hereto as Exhibit “A.”

        12.      Defendant Great American Foods Corporation is a domestic for profit corporation

that may be served process through its registered agent CT Corporation System, 1999 Bryan St,

Suite 900, Dallas, Texas 75201.

        13.      Class Members are all of Defendant’s current and former hourly employees meeting

the definitions in paragraph 3 above.

                                        FLSA COVERAGE

        14.      At all material times, Defendant has been an employer within the meaning of the

FLSA under 29 U.S.C. § 203(d).
                                                  3
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 4 of 20 PageID #: 4


       15.       At all material times, Defendant has been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       16.       Plaintiff and Class Members are employees of Defendant within the meaning of 29

U.S.C. § 203(e).

       17.       “The FLSA protects employees who fall under either of two types of coverage: (1)

‘enterprise coverage,’ which protects all those who are ‘employed in an enterprise engaged in

commerce or in the production of goods for commerce,’ or (2) ‘individual coverage,’ which

protects those who are individually ‘engaged in commerce or in the production of goods

for commerce,’ regardless of whether the employer constitutes an enterprise.” Duran v. Wong

2012 WL 5351220, *2 (S.D. Tex. 2012). See also, 29 U.S.C. § 207(a)(1). See also Martin v.

Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992) (“Either individual or enterprise coverage is enough

to invoke FLSA protection.”).

       18.       With regard to enterprise coverage, the FLSA states that it applies to “employees

of enterprises that (1) have other employees engaged in interstate commerce and (2) have an annual

gross volume of business equal to or in excess of five hundred thousand dollars.” Aberle v.

Saunders MEP, Inc., 2011 WL 2728350, *3 n.2 (E.D. Tex. 2011) (citing 29 U.S.C. §

203(s)(1)(A)).

       19.       At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because Defendant

has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       20.       Here, Defendant has had, and continues to have, an annual gross business volume

of not less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203 (s)(1)(A)(ii).




                                                 4
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 5 of 20 PageID #: 5


       21.     Further, Defendant itself is engaged in interstate commerce since it orders supplies

across state lines, conducts business deals with merchants across state lines, and processes

customers’ credit cards with banks in other states.

       22.     At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

                                             FACTS

       23.     Defendant operates a restaurant in Livingston, Texas known as The Catfish King.

       24.     Plaintiff Key has worked for Defendant as a server from approximately June of

2011 as a waitress.

       25.     Defendant pays Plaintiff and its other waitstaff a tip credit reduced minimum wage

of $2.13 an hour. That is, Defendant pays its waitstaff a cash wage of $2.13 an hour and then

claims a tip credit of $5.12 an hour to make up the difference between the $2.13 an hour cash wage

and the federally mandated minimum wage of $7.25 an hour.

       26.     However, Defendant did not pay its waitstaff for all the hours they really work.

       27.     Instead, Defendant requires its waitstaff to perform a significant amount of work

off the clock before and after the restaurant opens. This work includes cleaning, setting up or

taking down the salad bar, and performing other restaurant side work. Defendant schedules its

waitstaff to perform this work before and after the restaurant closes. However, Defendant did not

pay its waitstaff any compensation for this work, at either the federal minimum wage or the tip

credit reduced minimum wage, despite the fact that this work is integral to the restaurant’s

operations.

       28.     In approximately October of 2020, Defendant began paying its waitstaff the

minimum wage for the pre and post shift work but has made no effort to pay its employees the

wages it denied them prior to this date.
                                                 5
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 6 of 20 PageID #: 6


        29.     FLSA/Rule 23 Class Members were employed by Defendant and performed work

similar to Plaintiff.

        30.     Plaintiff and Class Members performed their jobs under Defendant’s supervision,

and using materials and technology approved and supplied by Defendants.

        31.     Plaintiff and FLSA/Rule 23 Class Members were required to follow and abide by

common work, time, pay, and overtime policies and procedures in the performance of their jobs.

        32.     At the end of each pay period, Plaintiff and Class Members received wages from

Defendant that were determined by common systems and methods that Defendant selected and

controlled.

        33.     Defendant paid Plaintiff an hourly rate.

        34.     Defendant paid FLSA and Rule 23 Class Members an hourly rate.

        35.     Plaintiff worked more than forty hours in at least one workweek during the three

years before this Complaint was filed.

        36.     Each Class Member worked more than forty hours in at least one workweek during

the three years before this Complaint was filed.

        37.     When Plaintiff and Class Members worked more than forty hours in a workweek,

Defendant did not pay them one and one-half times their regular hourly rate because Defendant

did not pay them for all the hours they actually worked due to Defendant’s policy of treating pre

and post shift work as non-compensable time.

        38.     When Plaintiff and Class Members worked fewer than forty hours in a workweek,

Defendant did not pay them their agreed hourly rate for the pre and post shift periods during which

Plaintiff and Class Members performed work duties. Throughout the relevant period, Defendant

expected and required Plaintiff and Class Members to be available to work before and after their

shifts. This time constitute compensable time under the state law because (1) Defendant breached
                                                   6
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 7 of 20 PageID #: 7


an agreement with Plaintiff and Rule 23 Class Members by not paying them the agreed hourly rate

for all hours worked, or (2) Defendant received and accepted the value of Plaintiff’s and Class

Members’ unpaid work with reasonable notice that Plaintiff and Class Members expected to be

paid for all hours worked, or (3) Defendant has been unjustly enriched by receiving the benefit of

Plaintiff’s unpaid work.

         39.   Defendant has employed at least 40 people meeting the definition of FLSA and

Rule 23 Class Members in this Complaint during the three year period before this lawsuit was

filed.

         40.   Defendant classified Plaintiff as non-exempt from overtime pay.

         41.   Defendant classifies all FLSA and Rule 23 Class Members as defined in this

Complaint as non-exempt from overtime pay.

         42.   Defendant’s method of paying Plaintiff and Class Members was willful, and was

not based on a good faith and reasonable belief that its conduct complied with the FLSA.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

         43.   Plaintiff brings this complaint as a collective action pursuant to 29 U.S.C. § 216(b)

on behalf of himself and all persons who were, are, or will be employed by Defendant as non-

exempt, hourly waitstaff, or in substantially similar positions, within three (3) years from the

commencement of this action. Defendant has not compensated these employees for all their

compensable time as described above.

         44.   Per 29 U.S.C. § 216(b), this action may be brought as an “opt-in” collective action

for the claims asserted by Plaintiff because their claims are similar to the claims possessed by Class

Members.

         45.   Plaintiff has actual knowledge that Class Members have been denied compensation

for time worked. In addition, Plaintiff has actual knowledge that Class Members have also been
                                                  7
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 8 of 20 PageID #: 8


denied overtime pay for this work and would therefore likely join this collective action if provided

a notice of their rights to do so together with a clear statement that doing so would not result in

termination or other forms of retaliation by Defendant.

       46.      Plaintiff is similarly situated to Class Members. Like Plaintiff, Defendant subjected

Class Members to its common practice, policy, or plan of refusing to pay overtime for all work

performed, in clear violation of the FLSA.

       47.      Other employees similarly situated to Plaintiff work, or have worked, for Defendant

but were not paid the minimum wage for all the hours they worked.

       48.      Other employees similarly situated to Plaintiff work, or have worked, for Defendant

but were not paid overtime at the rate of one and one-half times their regular hourly rate when

those hours exceeded forty per workweek because Defendant did not pay them for all the hours

they worked.

       49.      Although Defendant permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendant has denied them full compensation for their hours

worked over forty (40).

       50.      Class Members perform or have performed the same or similar work as Plaintiff.

       51.      Defendant’s failure to pay the minimum wage or overtime compensation required

by the FLSA results from generally applicable policies or practices and does not depend on the

personal circumstances of Class Members.

       52.      Although Plaintiff and Class Members may have different job titles, this action may

be properly maintained as a collective action on behalf of the defined class because, throughout

the relevant period:

       a. Defendant maintained common scheduling systems and policies with respect to

             Plaintiff and Class Members, controlled the scheduling systems and policies
                                                  8
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 9 of 20 PageID #: 9


             implemented throughout their facilities and retained authority to review and revise or

             approve the schedules assigned to Plaintiff and Class Members;

       b. Defendant maintained common timekeeping systems and policies with respect to

             Plaintiff and Class Members;

       c. Defendant maintained common payroll systems and policies with respect to Plaintiff

             and Class Members, controlled the payroll systems and policies applied to Plaintiff and

             Class Members and set the pay rate assigned to Plaintiff and Class Members; and

       d. Defendant controlled the scheduling policies and practices at issue in the litigation and

             had the ability to deprive Plaintiff and Class Members of wages owed for work they

             performed.

       53.        The specific job titles or precise job responsibilities of each Class Member do not

prevent collective treatment.

       54.       Class Members, irrespective of their particular job requirements, are entitled to the

minimum wage for all hours worked and overtime compensation for hours worked in excess of

forty during a workweek.

       55.       Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated, summed, and allocated based on a simple

formula.

       56.      Plaintiff’s and Class Members’ claims arise from a common nucleus of operative

facts; namely, the continued and willful failure of Defendant to comply with its obligation to

legally compensate its employees. Liability is based on a systematic course of wrongful conduct

by Defendant that caused harm to all Class Members. Defendant had a plan, policy or practice of

not paying Plaintiff and Class Members for all the hours they worked.

       57.       As such, the class of similarly situated Plaintiff is properly defined as follows:
                                                   9
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 10 of 20 PageID #: 10


               Waitstaff employed by Defendant at any time during the three-
               year period prior to filing this complaint to the present.

       58.     Plaintiff estimates that the Class, including both current and former employees over

the relevant period, will include more than 50 people. The precise number of Class Members

should be readily available from Defendant’s personnel, scheduling, time and payroll records, and

from input received from Class Members as part of the notice and “opt-in” process provided by 29

U.S.C. § 216(b). The names and addresses of the Class Members of the collective action are

discoverable from Defendant. Given the composition and size of the Class, notice will be provided

to these individuals via First Class Mail, text messages, e-mail, and other modes of notice similar

to those customarily used in representative actions.

                      COUNT ONE: VIOLATION OF 29 U.S.C. § 207
                    FAILURE TO PAY OVERTIME COMPENSATION
                             (COLLECTIVE ACTION)

       59.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       60.     Plaintiff and Class Members, Defendant’s employees, are similarly situated

individuals within the meaning of the FLSA, 29 U.S.C. § 216(b).

       61.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of forty hours per week.

       62.     Throughout the relevant period, Defendant expected and required Plaintiff and

Class Members to be available to work before and after their shifts. In certain weeks, this extra

time resulted in the non-payment of overtime because Defendant did not treat this time as

compensable time.




                                                10
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 11 of 20 PageID #: 11


       63.     Plaintiff and Class Members have been harmed as a direct and proximate result of

Defendant’s unlawful conduct because they have been deprived of wages owed for work they

performed and from which Defendant derived a direct and substantial benefit.

       64.     Defendant’s failure to pay overtime to Plaintiff and Class Members, in violation of

the FLSA, was willful and not based on a good faith belief that its conduct did not violate the

FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a).

                       COUNT TWO: VIOLATION OF 29 U.S.C. § 206
                        FAILURE TO PAY THE MINIMUM WAGE
                              (COLLECTIVE ACTION)

       65.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       66.     Plaintiff and Class Members, Defendant’s employees, are similarly situated

individuals within the meaning of the FLSA, 29 U.S.C. § 216(b).

       67.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than $7.25 per hour for every hour worked.

       68.     Throughout the relevant period, Defendant expected and required Plaintiff and

Class Members to be available to work before and after their shifts. Defendant did not pay Plaintiff

and the Class Members for this time resulting in them receiving less than the minimum wage.

       69.     Plaintiff and Class Members have been harmed as a direct and proximate result of

Defendant’s unlawful conduct because they have been deprived of wages owed for work they

performed and from which Defendant derived a direct and substantial benefit.

       70.     Defendant’s failure to pay the minimum wage to Plaintiff and Class Members, in

violation of the FLSA, was willful and not based on a good faith belief that its conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).
                                                11
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 12 of 20 PageID #: 12


                       STATE LAW CLASS ACTION ALLEGATIONS

       71.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       72.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff, individually

and on behalf of all other similarly situated employees, pursue state-law claims for breach of

contract, quantum meruit, money had and received, and unjust enrichment against Defendant.

       73.      Plaintiff seeks certification of the following class pursuant to Rule 23 of the Federal

Rules of Civil Procedure:

       Waitstaff employed by Defendant at any time during the four years
       before this Complaint was filed to the present, who that worked an
       opening or closing shift in weeks where the total time worked was forty
       hours or less.

       74.      Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a class basis challenging Defendant’s practice of failing to pay for pre and post shift work,

thereby requiring unpaid work and failing to pay Plaintiff and other similarly situated employees

their agreed rate of pay or the reasonable value of the services they rendered for all hours worked

in non-overtime workweeks (weeks where the total number of hours worked was 40 hours or less).

By definition this period excludes weeks where FLSA applies due to more than 40 hours total

being worked.

       75.      Throughout the relevant period, whether through an agreement, handbook, and/or

policy, Defendant promised to provide Plaintiff and Class Members for the entirety of the time

they worked.

       76.      Throughout the relevant period, Defendant routinely knowingly allowed Plaintiff

and Class Members to perform work before and after their shifts.

       77.      Throughout the relevant period, Defendant knew that Plaintiff and Class Members

regularly performed work because Defendant’s agents regularly encouraged, instructed, suffered

                                                  12
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 13 of 20 PageID #: 13


and permitted Plaintiff and Class Members to perform this work and observed this work being

performed on a regular basis.

        78.    Throughout the relevant period, Defendant knew that Plaintiff and Class Members

regularly performed pre- and post-shift work because Plaintiff and Class Members routinely

engaged in this work on Defendant’s premises, in plain sight, and at their managers’ request.

        79.    As a result, throughout the relevant period, Defendant knew that Plaintiff and Class

Members were not being properly compensated for all of their work.

        80.    Regardless, during the relevant period, Defendant failed to pay Plaintiff and Class

Members for the valuable services provided during their workdays or prohibit Plaintiff and the

Class Members from performing unpaid work. On the contrary, Defendant specifically authorized

work to be done during these pre- and post-shift periods and received the benefit of such work.

        81.    Defendant maintained common work, time, pay, and scheduling policies and

procedures at issue during the relevant period. As a result, Plaintiff and Class Members are

similarly situated regardless of their job title and have been regularly deprived of pay owed for

work they performed in workweeks where Plaintiff and the Class Members worked forty hours or

less.

        82.    As a result of its improper conduct, Defendant has retained money that it should

have paid to Plaintiff and Class Members for their compensable work. By retaining this money,

Defendant has received an inequitable windfall through, inter alia, reduced labor and operations

costs and enhanced profit margins.

        83.    Plaintiff’s state-law claims against Defendant for breach of contract, quantum

meruit, money had and received, and unjust enrichment against Defendant all satisfy the

numerosity, commonality, typicality, adequacy, and superiority requirements of a class action.



                                                13
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 14 of 20 PageID #: 14


       84.    Numerosity. The class satisfies the numerosity standard as it is believed to number

over 50 class members.     Consequently, joinder of all class members in a single action is

impracticable. The data required to calculate the size of the class is within the sole control of

Defendant.

       85.    Commonality. There are common questions of law and fact common to the class

that predominate over any questions affecting individual members. The questions of law and fact

common to the class arising from Defendant’s actions include, without limitation, the following:

              a. Whether Defendant had a policy and practice of requiring pre- and post-shift

                  work;

              b. Whether Plaintiff and Class Members performed work during unpaid pre- and

                  post-shift periods;

              c. Whether Defendant directed, required, requested, and/or permitted Plaintiff and

                  Class Members to work during their pre- and post-shift periods;

              d. Whether Defendant knew or should have known that Plaintiff and Class

                  Members were not compensated for work performed during their pre- and post-

                  shift periods

              e. Whether agreements existed between Plaintiff and Class Members concerning

                  payment for work performed pre- and post-shift periods, and whether

                  Defendant breached such agreements;

              f. Whether valuable services were rendered to Defendant by the Plaintiff and

                  Class Members during unpaid pre- and post-shift times, and whether Defendant

                  accepted the benefit of Plaintiff’s and Class Members’ unpaid services;

              g. Whether Defendant was unjustly enriched by Plaintiff’s and Class Members’

                  unpaid work;
                                               14
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 15 of 20 PageID #: 15


               h. The proper measure of damages, including whether the reasonable value of such

                   services can be based on the agreed hourly rate of pay.

       86.     Typicality. Plaintiff’s claims are typical of those of the class because Plaintiff’s

claims arise from the same course of conduct and legal theories as the claims of the prospective

class members. Like the Class Members, the Plaintiff worked as a driver for Defendant during the

relevant time period. Like the Class Members, the Plaintiff was subject to the identical company-

wide policy related to the automatic deduction in pay. The other facts outlined above likewise

apply equally to both the Plaintiff and the Class Members.

       87.     Adequacy. Plaintiff is an adequate representative of the class because his interests

do not conflict with the interests of the class members he seeks to represent. The interests of the

members of the class will be fairly and adequately protected by the Plaintiff and the undersigned

counsel, who has experience in employment and class action lawsuits.

       88.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even if the event any member of the Class could afford to

pursue individual litigation against a company the size of Defendant, doing so would unduly

burden the court system. Individual litigation of 50 or more claims would magnify the delay and

expense to all parties and flood the court system with duplicative lawsuits. Prosecution of separate

actions by individual members of the Class would create risk of inconsistent and varying judicial

results and establish incompatible standards of conduct for Defendant. A single class action can

determine the rights of all class members in conformity with the interest of efficiency and judicial

economy.

                              COUNT ONE: BREACH OF CONTRACT

       89.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.
                                                15
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 16 of 20 PageID #: 16


        90.     A valid and enforceable agreement existed between Plaintiff and Defendant, and

Class Members and Defendant, the terms and conditions of which include, but are not limited to,

an agreement by Plaintiff and Class Members to perform services for Defendant, and for Defendant

to pay Plaintiff and Class Members at an agreed hourly rate for all time in which they performed

compensable work.

        91.     Plaintiff and Class Members duly performed under the agreement at Defendant’s

direction and for its benefit.

        92.     Defendant failed and refused to perform its obligations under the agreement by

failing to pay for pre- and post-shift periods when Plaintiff and Class Members performed work

during such periods, thereby failing to compensate Plaintiff and Class Members for all time worked

on behalf of Defendant.

        93.     Plaintiff and Class Members are entitled to recover damages from these breaches

for the last four years.

        94.     Plaintiff and Class Members are entitled to attorney’s fees for such breach of

contract.

                                 COUNT THREE: QUANTUM MERUIT

        95.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs. This claim is plead in the alternative to the breach of contract claim.

        96.     Plaintiff and Class Members performed valuable services for Defendant during

their pre- and post-shift periods.

        97.     These services had a reasonable value no less than the agreed hourly rate.

        98.     Defendant accepted and retained the benefit of Plaintiff’s and Class Members’

performance of these valuable services.



                                                16
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 17 of 20 PageID #: 17


         99.    No contract exists between Plaintiff and Defendant, and Class Members and

Defendant, regarding the provision of services during unpaid pre- and post-shift periods.

         100.   Defendant had reasonable notice and/or knowledge that Plaintiff and Class

Members expected to be compensated for services rendered for the Defendant.

         101.   Defendant failed to pay Plaintiff and Class Members the reasonable value of the

services performed during unpaid pre- and post-shift periods.

         102.   Plaintiff and Class Members are entitled to recover damages under this claim for

the last four years.

         103.   Plaintiff and Class Members are entitled to attorney’s fees and costs under this

claim.

                          COUNT FOUR: MONEY HAD AND RECEIVED

         104.   Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.

         105.   Defendant received money from its customers and their agents for the work

performed by the Plaintiff and Class Members during the pre- and post-shift periods, while

Defendant failed to pay Plaintiff and Class Members for such work.

         106.   Defendant holds money that in equity and good conscience belongs to Plaintiff and

Class Members due to its failure to pay Plaintiff and Class Members for all hours worked.

                              COUNT FIVE: UNJUST ENRICHMENT

         107.   Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.

         108.   Defendant has been unjustly enriched at the expense of the Plaintiff and Class

Members by failing to pay for work performed by Plaintiff and Class Members during the pre- and

post-shift periods.
                                                17
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 18 of 20 PageID #: 18


       109.    Defendant knowingly and/or intentionally accepted the benefit of the work

performed by Plaintiff and the Class Members, despite its policy and practice of failing to pay

Plaintiff and Class Members for such work. In particular, Defendant received the benefit of the

labor and services provided to Defendant’s customers by the Plaintiff and Class Members.

       110.    Such wrongful conduct demonstrates bad faith and undue advantage on the part of

Defendant.

       111.    It would be unjust and inequitable for Defendant to retain the benefit of the unpaid

work performed by Plaintiff and Class Members.

                                      DAMAGES SOUGHT

       112.    Plaintiff and FLSA Class Members are entitled to recover their unpaid overtime

wage compensation.

       113.    Plaintiff and FLSA Class Members are also entitled to an amount equal to all of

their unpaid wages due under the FLSA as liquidated damages. 29 U.S.C. § 216(b).

       114.    Plaintiff and FLSA Class Members are entitled to recover attorney’s fees and costs

as required by the FLSA. 29 U.S.C. § 216(b).

       115.    Plaintiff and Rule 23 Class Members are entitled to recover damages flowing from

the breach of contract, the reasonable value of the services they provided, all monies held by

Defendant that belongs to Plaintiff and Rule 23 Class Members, the value by which Defendants

were unjustly enriched by receiving the unpaid labor, attorneys’ fees and costs, pre-judgment and

post-judgment interest as provided by law, and such other relief the Court deems fair and equitable.

                                         JURY DEMAND

       116.    Plaintiff hereby requests trial by jury.

                                             PRAYER



                                                 18
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 19 of 20 PageID #: 19


       117.     For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:

       a. An order designating this action as a collective action on behalf of the Collective Class
          and issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
          individuals;

       b. An order certifying this case as a Class Action under Rule 23 of the Federal Rules of
          Civil Procedure.

       c. An order finding that Defendant violated the FLSA;

       d. An order finding that these violations were willful;

       e. All unpaid wages;

       f. An equal amount as liquidated damages as allowed under the FLSA;

       g. Reasonable attorney’s fees, costs, and expenses of this action as provided by the FLSA;
          and

       h.     Such other and further relief to which Plaintiff and Class Members may be entitled at
              law or in equity.


                                                Respectfully submitted,

                                                By: /s/ Beatriz Sosa-Morris
                                                Beatriz Sosa-Morris
                                                SOSA-MORRIS NEUMAN, PLLC
                                                BSosaMorris@smnlawfirm.com
                                                Texas State Bar No. 24076154
                                                5612 Chaucer Drive
                                                Houston, Texas 77005
                                                Telephone: (281) 885-8844
                                                Facsimile: (281) 885-8813

                                               LEAD ATTORNEY IN CHARGE FOR PLAINTIFF AND
                                               CLASS MEMBERS

OF COUNSEL:
John Neuman
JNeuman@smnlawfirm.com
State Bar No. 24083560
SOSA-MORRIS NEUMAN, PLLC
5612 Chaucer Drive
                                                 19
Case 9:20-cv-00241-RC-ZJH Document 1 Filed 12/08/20 Page 20 of 20 PageID #: 20


Houston, Texas 77005
Telephone: (281) 885-8630
Facsimile: (281) 885-8813




                                      20
